UNITED STATES DEPARTMENT OF EDUCATION
0
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

J U L 1 4 2004

Mr. Howard J . Fulfrost
Lozano Smith Attorneys at Law
2800 28th Street, Suite 240
Santa Monica, California 90405-2934
Dear Mr. Fulfrost :
This is in response to your letter to the Office of Special Education Programs (OSEP)
containing four sets of questions regarding school districts' inability under Part B of the
Individuals with Disabilities Education Act (IDEA) to use the Part B due process hearing
procedures to override a parent's refusal to consent to the initial provision of special
education and related services under the IDEA .
In your letter you specifically reference 34 CFR §300.507(a) of the regulations, which
states that "a parent or a public agency may initiate a hearing on any of the matters
described in §300 .503(a)(1) and (2) relating to the identification, evaluation or
educational placement of a child with a disability, or the provision of FAPE [free
appropriate public education] to the child." The more specific regulatory language
regarding parental consent would take precedence over the more general language in 34
CFR §300 .507(a) regarding due process hearing procedures . 34 CFR §300 .505(a) states
that parental consent must be obtained before an evaluation is conducted . It further states
that parental consent for initial evaluation may not be construed as consent for initial
placement for receipt of special education and related services . This provision is
immediately followed by 34 CFR §300 .505(b), which states that if the parents of such
child refuse consent for evaluation, the agency may continue to pursue an evaluation by
utilizing the mediation and due process procedures under 34 CFR §§300 .506-300.509,
except to the extent inconsistent with State law relating to parental consent . There is no
similar express authority for public agencies to use mediation or due process procedures
to override a parent's refusal to consent to the initial provision of special education and
related services. In fact, the express authorization to override a parent's refusal to
consent in this case was removed from the Part B regulations in response to the 1997
Amendments to the IDEA .
Your letter raises several questions, which are stated below with our response to each
question . We have grouped questions that are similar .
How should school districts address lack of parental consent to the initial
provision of services? How should a district respond where a parent does not
consent to any of the initial services and the district believes that the program is
necessary for the student to receive FAPE?

400 MARYLAND AVE ., S .W. WASHINGTON, D .C . 20202

. Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Mr . Howard J . Fulfrost
Under the IDEA, a parent's refusal to consent to the initial provision of special education
and related services relieves the school district of the obligation to provide FAPE to that
child until the parent provides that consent . However, in order for the school district to
meet its obligation to make FAPE available to that child, it must ensure it has met its
obligations under the IDEA to (1) make FAPE available to the child with disabilities (34
CFR §300 .300(a)(1)) ; (2) attempt to obtain parent consent to conduct an initial evaluation
or reevaluation and for the initial provision of special education and related services (34
CFR. §300.505(a)) ; and (3) fully inform the parent of all information relevant to the
activity for which consent is sought, which for the initial provision of special education
and related services includes information enabling the parent to determine the
appropriateness of the services to be provided and the fact that FAPE services and IDEA
protections are not available to the child if consent is not provided (34 CFR
§300 .500(b)(1)). The 1997 IDEA Amendments reflect a judgment that once parents are
knowledgeable about their child's eligibility for special education and related services
under the IDEA and receive a proposed individualized education program, they have the
right to make the decision as to whether the initial receipt of special education and related
services' is appropriate for their child . School districts may wish to maintain written
documentation of their efforts in meeting the obligations outlined above and the parents'
refusal to consent to the initial provision of special education and related services .
Although the school district may not use the due process procedures or other methods
under the IDEA to override a parent's refusal to consent to the initial provision of special
education and related services, in California, where mediation is offered prior to a due
process hearing request, school districts may offer mediation to try and resolve parental
refusal to consent to the initial provision of special education and related services,
provided, however, that it must be clear to both parties that participation in mediation is
voluntary on the part of the parents and the school district . 34 CFR §§300 .506(a) and
(b)(1). The school district may use mediation to informally explain to the parent the
potential consequences to their child's education if the parent chooses not to provide
consent for the initial provision of special education and related services for their child.
What if the parent later claims that the lack of consent was due to the district's
failure to offer FAPE, and not due to a refusal to accept all special education
services? In this instance, how can the district protect itself from possible future
claims by the parent if it cannot seek a due process hearing? How can the
district protect itself from possible future claims if it cannot seek a due process
hearing when a parent fails and/or refuses to consent to the initial provision of
special education and. related services?
If a school district is diligent in meeting its responsibilities under the IDEA as outlined
above, the district will have met its obligation to offer FAPE . However, school districts
may wish to document their offer of FAPE and attempts by school officials to fully
inform parents in order to obtain their consent in the event there are any later questions as
to whether a school district met its duty to fully inform parents and offer FAPE to the
child . If school districts are concerned about school officials being able to demonstrate
that they made good faith efforts to obtain consent for the initial provision of special

Page 3 - Mr. Howard J . Fulfrost

.

education and related services, they may wish to advise school officials to consider the
measures used to document attempts to obtain consent for reevaluations, such as (1)
detailed records of telephone calls made or attempted and the results of those calls ; (2)
copies of correspondence sent to parents and any responses received ; and (3) detailed
records of visits to the parent's home or place of employment.
How should a district respond where it believes that, without special education a
student might harm himself and/or other students ; or that the student interferes
with others' learning in the general education program? In this instance, does
the district have any way of requiring the student to participate in special
education and related services without initial parent consent?
Part B of the IDEA does not permit a school district to use the IDEA due process hearing
procedures to override a parental refusal to consent to the initial provision of special
education and related services or require a student to participate in special education and
related services without initial parent consent, even if a student might harm himself
and/or other students or interfere with the learning of other students . A school district
may take measures necessary to ensure the safety of all students including a student with
a disability whose parents will not consent to the initial provision of special education
and related services . However, a student with a disability who is. not receiving special
education and related services because his or her parent has refused to provide consent to
the initial provision of special education and related services is not provided the
discipline protections under the IDEA at 34 CFR §§300.520 - 300.529 and, therefore,
may be disciplined in the same manner as nondisabled students . This means if
nondisabled students are suspended or expelled for a particular violation of school rules,
a student with a disability whose parent has refused to consent to the initial provision of
special education and related services may also be suspended or expelled . Finally, school
officials can report crimes committed by children with disabilities to appropriate law
enforcement authorities to the same extent as they do for crimes committed by
nondisabled students.

•

Is California law consistent with federal law in light of Letter to Cox and Letter to
Yudien, 38 IDELR 267 (OSEP 2003)?

Your last question asks whether California Education Code provisions at 30 Cal . Educ.
Code §56346 are consistent with 34 CFR §300 .505(a)(1) of the IDEA in light ofLetter to
Cox and Letter to Yudien . The California Department of Education (CDE) previously
submitted 30 Cal . Educ . Code §56346 as part of its eligibility documents under Part B
and OSEP's analysis of this statutory provision requested that the State clarify that 30
Cal. Educ . Code §56346 does not allow school districts to use the Part B due process
hearing procedures to override a parent's refusal to consent to the initial provision of
special education and related services . CDE indicated in its March 2003 response that 30
Cal. Educ . Code §56346 is consistent with 34 CFR §300 .505(a)(1) because it "does not
override parental refusal to initiate services since the parent has signed consent to those
portions of the IEP they are in agreement ." CDE further clarified in its April 2004
response to OSEP that :

Page 4 - Mr. Howard J . Fulfrost

". . . EC 56346(a) requires that if the parent refuses all services, an LEA cannot
initiate any services . If a parent refuses only a part, as in EC 56345(b) [sic
56346(b)] of the proposed IEP, logically they agreed with the other part ala (a),
otherwise they agreed to none . CDE assures an agency may not use due process
to override a parent's refusal for all services ."
In the memorandum and issues chart that OSEP sent to CDE on May 20, 2004, OSEP
informed CDE that it must include and maintain as a part of the State's eligibility
document the issues chart and the assurance that an agency may not use due process to
override a parent's refusal to consent to the initial provision of special education and
related services . Furthermore, OSEP has requested that CDE clarify the language in EC
56346 with regard to situations where the parent refuses consent to all but a related
service on the initial IEP . OSEP explained that: (1) if a parent refuses consent to all but
a related service in the initial IEP and has not previously separately provided consent to
the initial provision of special education and related services, the school district is not
required to (but may as California's statute indicates) provide that related service ; and (2)
the school district may not, under these circumstances, use the Part B due process hearing
procedures to override the parent's refusal to consent to the initial provision of special
education and other related services . OSEP has also requested that CDE clarify that Part
B funds are not used to provide the related service under these specific circumstances
(when a parent has not consented to the initial provision of special education and related
services but has only provided consent to a related service) . In its April 2004 submission,
CDE informed OSEP that the State has proposed changes to EC 56346(a) in AB 152 that
contain the provision that parent consent must be ..obtained before initial provision of
special education and related services to a child with a disability .
I hope you find this response helpful . If you would like further assistance, please contact
Dale King at (202) 245-7405 or Larry Ringer at (202) 245-7496 .
Sincerely,
PaZie-~ 9 . /~-

e ;,,

.
Stephanie Smith Lee
Director
Office of Special Education Programs
cc:

Dr. Alice Parker
California Department of Education

